Citation Nr: 1011920	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a stomach disorder, 
to include a peptic ulcer and gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that the Veteran's claims file contains two 
substantive appeals, each dated in December 2006.  On one VA 
Form 9, the Veteran requested a Board hearing in Washington, 
D.C.  On the other, no hearing was requested.  In order to 
determine the Veteran's intent, the Board issued a January 
2010 letter to the Veteran, so that he would be able to 
indicate whether he desired a Board hearing.  However, 
neither the Veteran, nor his representative, replied with a 
response.  As such, and in accordance with the notice 
provided in the January 2010 letter, the Veteran's prior 
hearing request is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claims, pursuant to the duty to assist, these 
issues must be remanded for further development.

According to statements submitted by the Veteran, he suffered 
a seizure while in formation during his period of active 
service.  He also stated that he was hospitalized for stomach 
ulcers during that period.  See Notice of disagreement, 
February 2005.  

At the outset of this discussion, the Board notes that the 
Veteran's service treatment records, save for his separation 
examination, are missing from the claims file.  Further, one 
volume of the Veteran's multi-volume VA claims folder appears 
to be missing.  In this regard, a notation in the available 
volumes indicates that there were 3 volumes; volume 2 was 
found, and volume 1 is a rebuilt folder.  The first volume 
has apparently not been located.  Under such circumstances, 
the Board recognizes that there is a heightened obligation to 
assist the Veteran in the development of the case, a 
heightened obligation to explain findings and conclusions, 
and a heightened duty to consider carefully the benefit of 
the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 
362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 
217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).  

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
peptic ulcer disease or epilepsy becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the Veteran has a current diagnosis for each 
claimed disorder.  A hospital report from December 2001 
noted, in the final diagnosis, the existence of a seizure 
disorder.  As to the Veteran's claim for peptic ulcer and 
GERD, numerous private and VA treatment reports have noted 
recurrent treatment for GERD and peptic ulcer disease.  
During a February 2005 VA examination performed in 
conjunction with the Veteran's claim for service connection 
for a ventral hernia, the examiner noted the Veteran's 
history of gastric ulcer treatment at Bethesda Naval Hospital 
in 1962.  The Veteran further reported that he received 
constant treatment thereafter.  The examiner also noted the 
occurrence of a massive gastric bleed in 2000 which 
necessitated a gastrectomy although the Board notes that it 
appears that the Veteran actually underwent surgery for a 
perforated bleeding gastric ulcer at a private facility in 
2001.  The examiner opined that the massive ventral hernia 
was most likely related to the peptic ulcer disease which was 
acquired during the Veteran's period of active service.  See 
VA examination report, February 24, 2005.  The available 
medical records also indicate that the Veteran has undergone 
three failed hernia surgeries, in the 1980s, 1996, and 2001.  

As to the Veteran's assertions that he experienced seizures, 
and underwent gastric surgery, during his period of active 
duty, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that lay evidence is one type 
of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Here, the Veteran is competent to report that he experienced 
a seizure, and was hospitalized for ulcers, during his period 
of active duty.  Because the Veteran has a current diagnosis 
of each, and he has provided a history of inservice ulcers 
and seizures, further development is required prior to 
adjudication of the Veteran's claim.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

As such, the Veteran's claims for entitlement to service 
connection for a seizure disorder and peptic ulcer disease 
must be remanded for VA examinations to determine whether any 
current diagnoses are the result of, or otherwise related to, 
his period of active military service.

Finally, the Board notes that the February 2005 VA examiner 
referred to VA outpatient records from 2000 which are not 
currently associated with the claims file, and the RO has 
indicated a review of Madison VA Medical Center records from 
1999, which are also not of record.  While the Veteran's 
record contains VA treatment reports through November 2006, 
the Board requests that the RO/AMC obtain the remainder of 
the relevant treatment records from 1999 through the present.  
Further, the record on appeal indicates that the Veteran 
reported continuity of symptoms since service; however, there 
are no records dated for decades after service.  In addition 
to obtaining all available records documenting treatment for 
seizures and peptic ulcer with GERD since service, the RO is 
also requested to obtain records from the Veteran's three 
hernia surgeries particularly given the February 2005 VA 
examiner's opinion indicating a etiological relationship 
between the disorders.

Finally, as noted, the Veteran has reported that he was 
hospitalized for ulcers at Bethesda Naval Hospital while in 
service.  A specific request should be made for any available 
hospital records that may have been stored separate from the 
Veteran's service individual health records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should also ask the Veteran 
to provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers, VA and non-VA, who 
have seen or treated him for seizures and 
for any gastrointestinal disorder(s) to 
include peptic ulcer disease, GERD and 
hernia since service that is not evidenced 
by the current record.  A specific request 
should be made for Madison VA Medical 
Center records dated at least from 1999, 
and for information regarding the three 
failed hernia surgeries.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the claims 
folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the Veteran 
of this and provide him an opportunity to 
submit copies of the outstanding medical 
records.

The Veteran is also requested to provide 
information regarding the specific dates 
of treatment for an ulcer at Bethesda 
Naval Hospital during service in 1962.

2.  Request the Veteran's outstanding 
hospital treatment records from any 
appropriate alternate source of records, 
including, but not limited to, Bethesda 
Naval Hospital for treatment of the 
Veteran's ulcer during service in 1962.

3.  Following the receipt of the records 
requested above, to the extent available, 
schedule the Veteran for a VA 
gastrointestinal examination to determine 
the extent and etiology of any diagnosed 
gastric disorder, to include GERD and 
peptic ulcer disease.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  The examiner must also note a 
review of the Veteran's lay statements of 
record, and account for those statements 
within the rationale of any opinion 
provided.  The examiner should also 
respond to the following:

Is it at least as likely as not 
that any currently-diagnosed 
gastrointestinal disorder 
(including peptic ulcer and GERD) 
is etiologically related to the 
Veteran's period of active 
service?  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

4.  Schedule the Veteran for a VA 
examination in the appropriate specialty 
to determine the extent and etiology of 
any diagnosed seizure disorder.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  A rationale for 
any opinion expressed should be provided.  
The examiner should also respond to the 
following:

Is it at least as likely as not 
that any currently-diagnosed 
seizure disorder is etiologically 
related to the Veteran's period of 
active service?  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claims should be readjudicated.  
If any claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


